Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendments filed on 9/6/2021 have been fully considered and made of record in this application.

Response to Arguments
3. 	Applicant’s arguments with respect to claims 1-6 and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1, 2, 6, 8, 10, and 15 are rejected under 35 U.S.C. 102b as being clearly anticipated by Ohtsu et al. (US2014/0138710).
 	With respect to Claims 1, 6, 8, 10, and 15, Ohtsu teaches an insulated board 21 and a first metal layer 22a (i.e. made of Cu) formed on the insulated board 21 by a plating process or sputtering process. Both end parts of the insulated board 21 are 
 	With respect to Claim 2, Ohtsu teaches a second metal layer 23a formed on the first metal layer 22a, wherein both end parts of the second metal layer 23a and the both end parts of the first metal layer 22a are placed at same imaginary lines and the both end parts of the insulated board are placed at an outer side compared with the both end parts of the first metal layer (see Figs. 2a-2c and 3a-3c).

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 3-5, 9, 11-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsu et al. (US 2014/0138710) as applied to claims 1, 10, and 12 above, and further in view of Yokozuka (US 7,535,092) and Oeschler et al. US 2013/0049204).
  	With respect to Claim 3, Ohtsu discloses the claimed invention except for the second metal layer comprises a plurality of stacked sub metal layers.  However,
Yokozuka teaches wherein the second metal layer comprises a plurality of stacked sub metal layers 33, 35, and 31’ (see Figs. 1-5, 8a, 8b, 9a-9d, 10, 11, 12a, and 12b).  Thus, Ohtsu and Yokozuka have substantially the same environment of a chip mounted to an insulated board via a plurality of metal layers.  Therefore, one skilled in the art before the effective filing date of the claimed invention would readily recognize to incorporate a plurality of metals for the singe second metal layer of Ohtsu, since the plurality of layers for the second metal layer would facilitate in bonding a chip to an insulating board as taught by Yokizuka.
 	With respect to Claim 4, Ohtsu-Yokozuka discloses the claimed invention except for explicitly disclosing wherein the end part of the insulated board is projected further toward the outside than the end part of the first metal layer by micrometers to 8cm. However, it is noted that the specification contains no disclosure of either the critical nature of the end part of the first metal layer being 5 micrometers to 8 cm from the insulated board or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16USPQ2d 1934, 1936 (Fed. Cir. 1990).

 	With respect to Claims 9, 11, and 18, Ohtsu and Yokozuka discloses the claimed invention except for explicitly disclosing the thickness of the first metal layer is 1 micrometers to 100 micrometers. However, it is noted that the specification contains no disclosure of either the critical nature of the thickness of the first metal layer or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16USPQ2d 1934, 1936 (Fed. Cir. 1990).
 	With respect to Claim 12, Ohtsu-Yokizuka discloses the claimed in invention since Ohtsu discloses a heat sink board comprising an insulated board 21 and a first metal layer 22a (i.e. made of Cu) formed on the insulated board 21. At least one semiconductor chip 1 placed on the first metal layer 5 (see 2a-2c and 3a-3c).
 	Yokosuka discloses a plurality of lead frames 21 connected to the semiconductor chips 1 used to electrically connect the semiconductor chips 1 to the outside. A package housing 1 partially covering the heat sink board, wherein both end parts of the insulated board are projected further than both end parts of the first metal layer (see Figs. 1-5, 8a, 8b, 9a-9d, 10, 11, 12a, and 12b).
 	With respect to Claim 13, Ohtsu discloses a second metal layer 23a formed on the first metal layer 22a, wherein both end parts of the second metal layer 23a and the 
 	With respect to Claim 17, Ohtsu discloses wherein the thickness of the insulated board is .1 mm to 10 mm (see paragraph 30).
9. 	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsu et al. (US 2014/0138710 and Yokozuka (US 7,535,092) as applied to claim 12 above, and further in view of Lee (US 2011/0073984).
 	With respect to Claim 19, Ohtsu-Yokozuka disclose the claimed invention except for the heat sink board has more than 50% of area exposed to the outside of the package housing. However, Lee discloses the heat sink board 110 has more than 50% of area exposed to the outside of the package housing 190 (see Figs. 1 and 2).
 	Thus, Ohtsu- Yokozuka and Lee have substantially the same environment of power chip mounted on a heat sink board wherein a molding material encapsulating the power chip and the heat sink board. Therefore, one skilled in the art before the effective filing date of the claimed invention to have the heat sink board of Ohtsu-Yokozuka be more than 50% exposed to the outside package housing to dissipate heat from the power chip to the exterior of the package as taught by Lee.
 	With respect to Claim 20, Yokozuka discloses a plurality of connecting means 13 and 21 electrically connecting each of the plurality of semiconductor chips, wherein the connecting means comprise a metal clip or a metal spacer and are attached to chip pads of the semiconductor chips (see Figs. 1-3).



Conclusion
10. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571)
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov. 




AC/November 10, 2021 					/Alonzo Chambliss/
Primary Examiner, Art Unit 2897